COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-13-01015-CV
Style:                               The City of Houston
                                     v. Downstream Environmental, L.L.C.
Date motion filed*:                  January 7, 2014 and January 9, 2014
Type of motion:                      Motion and amended motion for extension of time to file appellant’s brief
Party filing motion:                 Appellant
Document to be filed:                Appellant’s brief

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:                                January 8, 2014
         Number of previous extensions granted:            0
         Date Requested:                                   February 7, 2014

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: February 7, 2014
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Michael Massengale
                       

Panel consists of      ____________________________________________

Date: January 10, 2014




November 7, 2008 Revision